﻿By electing Ambassador Shihabi of Saudi Arabia to the presidency of its forty-sixth session, the General Assembly paid a tribute to hit eminent professional and personal qualities as well as do honour to his country, whose commitment to international peace and security is well known to all. In extending sincerest congratulations to him we should also like to assure him that we are entirely at his disposal as he carries out his mission.
To his predecessor, Ambassador Guido de Marco, we wish to express our feelings of deep gratitude for the competent and committed manner in which he discharged his mandate in the course of a particularly busy year.
To our Secretary-General, Mr. Javier Peres de Cuellar, we renew our deep gratitude for his tireless efforts in the service of the noble ideals of our Organisation.
It is fortunate that our Organisation each day becomes more universal. Last year Namibia and Liechtenstein were admitted to the Organisation. This year the Republic of Korea, the People's Democratic Republic of Korea, the Marshall Islands, the Federated States of Micronesia, Estonia, Latvia and Lithuania have been admitted to membership in the great family of the United Nations. We welcome them to our midst with the conviction that they will help to consolidate the purposes and principles of the United Nations Charter.
This year's session of the General Assembly is taking place in the midst of the upheavals which have been taking place since 1989, as a result of which a new political map of the world is being drawn before our very eyes. These upheavals, which have brought about a radical departure from the antagonisms of the cold-war era, have produced till now positive effects inspiring much hope.
Many peoples, which yesterday were subject to the oppressive yoke of the systems and structures that ran counter to their aspirations, are today slaking their thirst for freedom and attaining their desire for emancipation. On all the continents a new wind of freedom and democracy is blowing.
At the same time, the process of disarmament is being consolidated and the way is now open for the settlement of conflicts which have thus far eluded all attempts at solution.
In Angola, the civil war is coming to an end and national reconciliation, which has been so earnestly desired, is now on the agenda.
In Liberia, the process of peace initiated by the Economic Community of West African States (ECOWAS) is proceeding apace and we hope that eventually it will make it possible for the Liberian people to achieve national reconciliation through free and democratic elections. Senegal, which has the honour of presiding over ECOWAS, wishes to take this opportunity to appeal for the international community's support for this regional effort to help Liberia out of a crisis which has lasted far too long.
In Mozambique, a process of negotiations has begun. However, we regret that this process has stalled, and we should like to encourage the parties to the conflict, and all men of good will who earnestly hope to help this country regain peace in national concord, to pursue efforts with a view to the final settlement of a conflict which has already cost this friendly country so much.
In South Africa, encouraging measures have been taken to bring about the eradication of a system that the entire world has condemned. Senegal supports the continuation of efforts that have already been made in that country, convinced as we are that men of the calibre of Nelson Mandela and of Frederick de Klerk will successfully conclude their just struggle for democracy and national reconciliation.
In Cambodia, significant progress has been made in the process of implementation of the settlement plan aimed at bringing about an overall solution in harmony and pence.
The new climate in international relations has made it possible for us to overcome a crisis which, by its very nature and because of its consequences, was a major challenge to the credibility of our Organisation.
Ever since the beginning of the conflict in the Gulf, my country has upheld the side of law in condemning the inadmissible aggression to which Kuwait had fallen victim, and once again commends the determination with which the international community was able to ensure respect for right and legality.
The unity and steadfastness of purpose with which the United Nations restored the inalienable rights of Kuwait are cause for much hope - hope that henceforth it will be possible for our Organization to achieve its primary purpose, which is:
"To be a centre for harmonising the actions of nations in the attainment of these common ends."
This is related to the noble task which the international community has the overriding duty to carry out today: and that is to make sure, unequivocally, that these hopes are not dashed.
It does not detract from the positive aspects of the changes which are under way to emphasise that we still have a long way to go before achieving a world of peace, justice and progress. Along with the prospects for security, freedom and progress, chronic ills, such as underdevelopment and poverty, persist, and at the same time new challenges are emerging which take the form of ethnic or nationality conflicts, the risk of civil war and waves of xenophobia, as a result of emigration which is today the topic of discussion in many wealthy countries and a matter of daily concern in developing countries.
That is to say that we find ourselves at a crossroads, at a crucial time, when we must build a new order on the ruins of the old which is crumbling before our very eyes. Thus, we are faced with all the problems of building something new on what is old. This is a challenge that all nations mist meet together. If, heretofore, the stand-off between the military blocs and the power rivalries between them have ensured peace in one part of the world and have even shifted conflicts to other geographical areas, it is now no longer possible to make this confrontation an excuse for perpetuating intolerable situations.
As a free and democratic country, as a country that is devoted to peace through law, fully committed to the strengthening of peace and security and to the enhancement of international solidarity and cooperation, Senegal wishes to make its contribution to this consideration of this new international order which the whole world so ardently desires.
The first consideration must be to ensure respect for law in international relations. In our view, that is an indispensable condition for a new order with which all countries, all peoples and all nations of the world will identify because the new order will express their legitimate aspirations for freedom, peace and social progress. My country has always insisted that there can be no lasting peace, no security and no justice unless all nations comply with the rules of law which it is the responsibility of the United Nations to lay down.
And here we see the full meaning of the hopes that have been placed in the resolution of the crisis in the Gulf to which I have just referred. The unprecedented mobilization of efforts in support of international law during this crisis should inspire future efforts in every situation where law is in jeopardy. If justice is to prevail the law must be the same for everyone.
It is not one of the fundamental purposes of this Organization to develop friendly relations among nations based on respect for the principle of equal rights and the self-determination of peoples?
In saying that, I cannot but think of the tragedy of the Palestinian people, who are still waiting for the International community to restore their inalienable rights to their homeland and to a land where they can establish the political and social system of their choice.
Today, as laudable efforts are being made to organize a peace conference on the Middle East, we cherish the hope that this conference will be able to provide a framework for negotiations which, on the basis of the relevant decisions of the United Nations, may finally initiate a process leading towards peace, security and good neighbourliness with respect for the fundamental rights of the peoples and States of the entire region.
But in our opinion, the establishment of an order of peace and security requires more than the implementation of real preventive diplomacy to manage situations where there is a threat to peace.
The Security Council, which is entrusted with the task of maintaining international peace and security, would appear to be the ideal body for carrying out this mission. The new atmosphere which has prevailed in the Security Council should now enable it fully to discharge the authority which has been vested in it by the Charter of the United Nations. Would it not then be desirable to go a step farther and anticipate and prevent these conflicts?
If the Council were to hold periodic meetings at which it would review the international situation it might be able to identify potential areas of conflict, and then seek to contain the crises before they explode. In this connection, thought should be given to strengthening the role of the Secretary-General and his authority to send observer missions or missions of inquiry to inform the Council about the situation.
The United Nations has already scored striking success in its peace-keeping operations and deserves our congratulations. We reaffirm our willingness to continue to support those operations, which play such a useful part in maintaining international peace. Me believe that high priority should be given to strengthening and expanding such endeavours wherever there may be a risk of conflict.
Establishing and consolidating peace and security throughout the world also means encouraging the emergence of regimes of freedom and democracy. Freedom is a powerful influence for peace. Is it not significant, as we look at the history of International relations of our day, we see that out of the approximately 150 conflicts which have caused bloodshed throughout the world since the Second World War, none has pitted countries with a democratic system against each other?
Is it not significant that freedom has been the true catalyst in the present relaxation of the tension between the two blocs which were antagonists before? As the Constitution of UNESCO proclaims: "Wars begin in the minds of men and it is in the minds of men that the defences of peace must be constructed."
Constructing these defences of peace implies enhancing the values of freedom, tolerance and respect for human rights. And it is because, today, there is a consensus concerning respect for these values that we are experiencing a new era in international relations. These dynamic forces working for freedom must be encouraged for, as the South Commission so rightly points out:
"In the final analysis, the South's plea for justice, equity, and democracy in the global society cannot be dissociated from its pursuit of these goals within its own societies ... all these cannot but ... increase the South's chances of securing a new world order" (The Challenge to the South; The Report of the South Commission, p. 287). Senegal and all 16 members of the Economic Community of West Africa understood this. At their last meeting in Abuja, Nigeria, on 6 July 1991, they adopted a "Declaration of Political Principles", which was aimed precisely at giving them a firm foundation along democratic lines.
In that Declaration, the member countries committed themselves to: "... promote and encourage the full enjoyment by all our peoples of their fundamental human rights, especially their political, economic, social, cultural, and other rights inherent in the dignity of the human person and essential to his free and progressing development".
By expressing in this way their profound attachment to the freedom of the individual and the inalienable right of the individual to participate in the building of the society in which they live, the countries of the Community have committed themselves to making a positive contribution to a more just and peaceful new world.
The primacy of international law, the prevention of conflicts and the promotion of freedom are the elements which will enable us to build a new international order capable of meeting continuing challenges.
To build a future that is different from the past means also and especially that we have to meet the chronic challenge of underdevelopment. It has been stated that development is another name for peace. Eleven years ago
the North-South Commission on the problems of international development, presided over by the former German Chancellor Hilly Brandt, strongly stressed in its report entitled North-South - a Programme for Survivals "Where hunger reigns peace cannot prevail. If we want to banish war we must also banish poverty." Yet today, despite this warning, poverty persists and is spreading. Constantly worsened by the continuous decrease of raw materials prices, foreign debt and the demands of structural adjustment programmes, this state of affairs shows that international cooperation for development is still not part of the renewal characterising recant international relations. It is an overwhelming fact: crushed under the weight of indebtedness and the worsening of the terms of trade, the countries of the South work and produce more in return for lass in order to pay interest that is itself subject to foreign currency fluctuations. The South continues thus to finance the North at the rate of tens of billions of dollars yearly. Hence, the gap between the rich and the poor is growing.
Admittedly, there is an increasing awareness of this unbearable state of affairs and of the interdependence of the economies of the North and the South. It is now recognised that without solving the problems of development, no solution will be found to global environment problems or to those of immigration and drug trafficking, to name but a few.
Indeed, constructive initiatives have been taken to help redress the endemic imbalance between the North and the South. I am thinking, in particular, of the Paris Conference of September 1990 devoted to the problems of the least developed countries, during which a Programme of Action for those countries was adopted. I am also thinking of numerous individual initiatives taken by some countries of the North to ease the burden of some countries of the South. Bight here in New York, the eighteenth special session of the General Assembly in April 199C identified the recovery of growth in the developing countries as the most serious challenge of the 1990s, while endeavouring to raise international cooperation to the level of that challenge.
However, we must, of course, go further. In the General Assembly last year President Francois Mitterrand Introduced the idea of an international plan of assistance to the developing world, financed by new resources, a plan designed to bring together for a substantive debate the actors in the "tragedy of modern times", that of underdevelopment. These resources could be made available, because with the coming cessation of the arms race, considerable means will be released as part of what is called 'the peace dividend". The long-expressed call for disarmament in favour of development thus becomes even more urgent today. In this regard, it should be noted that the International Conference on the Relationship between Disarmament and Development, held in New York in September 1987, recognized the moral and political link between disarmament and development and the fact that that link should be given practical effect through specific measures taken regionally and internationally.
Therefore, we believe that the time has come to resume consideration of this question and to ensure that at least part of the huge resources heretofore devoted to the arms race is transferred to development tasks. However, the idea of an international plan of assistance to the developing world calls for establishing a North-South dialogue, which is indispensable for the renewing of international economic relations. Deeply aware of this need, Senegal, together with India, Venezuela and Egypt, took the initiative on the occasion of the bicentennial of the French Revolution in Paris in July 1989 of launching informal discussions on this topic with some countries of the North. This effort is continuing, and we hope that in the end the resumption of this dialogue will be fruitful.
This dialogue in favour of cooperation is more desirable than ever to establish mechanisms of cooperation for solidarity and peace between the two poles of the world. Just as indispensable as North-South dialogue is the promotion of 8outh-8outh cooperation, which is an important element of international economic relations. My country, which has made South-South cooperation an essential element of its foreign policy, has also been one of the initiators of the summit group on South-South consultation and exoneration, the Group of 15, which held its first summit meeting in Kuala Lumpur in June 1990. This would be the kind of forum that would give specific content and political drive to South-South cooperation.
It is in the same spirit that Senegal has worked, with faith and determination, to promote African economic integration, which has currently entered a new stage with the adoption, during the last summit meeting of the Organisation of African Unity, of a Treaty establishing the African Economic Community. The future community will develop on the basis of regional groups, such as the Economic Community of West African States (ECOWAS), within whose framework the 16 States of West Africa will endeavour to organise genuine integration in the economic, social and cultural and even political fields.
We intend to continue these efforts and to intensify them, because we are aware, as President Abdou Diouf has stated, that
"the solution to our problems will be found first of all in the organisation of the economic solidarity of our States through the establishment of a truly integrated community".
This statement of the Head of State of Senegal, the President of ECOWAS, reflects as eloquently as can be our resolute commitment to achieve African integration, which we consider to be a major step in our permanent quest for increased well-being and progress.
This leads me to speak of the specific case of Africa, which the General Assembly considered once again a few days ago during a review meeting of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990. May I remind members that President Abdou Diouf, the then President of OAU, was one of those responsible for the special session of the General Assembly devoted to the critical economic situation in Africa in May 1966, which led to the drafting of this Programme of Action.
It is well known today that Africa has met the commitments it undertook within the framework of this Programme, by implementing the desired reforms in conjunction with international agencies. We must stress that the other partners have not done so. Thus, five years after the adoption of the Programme, it is evident that there has been a net deterioration in economic and social conditions in Africa, which was clearly noted by the Secretary-General in his report to the review meeting a few days ago.
But, despite the laudable efforts of the African Group, to our great regret that meeting was unable to achieve consensus enabling it to adopt the draft of the new programme for the development of Africa in the 1990a that had been submitted to it. Hence we take this opportunity to appeal to the international community to take at our present session, which will once more take up this draft programme, the courageous measures needed owing to the unprecedented crisis buffeting our continent.
For our part, we shall spare no effort to bring this about.
For a country of the Sahel, like Senegal, which for years has been confronted with problems of drought and desertification, environment problems take on a special importance.
Aware of the fact that the struggle to halt the degradation of the environment must first be waged at the national level, in its development policy my country has given priority to the campaign against drought and desertification and for the preservation of natural resources.
The importance and scope of the problems linked to the preservation of the environment are such that it is possible to solve them only on a global, planetary scale. International solidarity in this area is thus particularly significant - all the more so given that interests here are so clearly interdependent.
Indeed, the ecological health of our planet is today seriously affected. The causes are well known: on the one hand, the enormous waste of resources in the consumer societies of the North and, on the other, the desperate struggle for survival in the poor countries of the South. Hence the problem can be solved only through an approach that takes into account the close relationship between environment and development.
Fortunately, the international community has swiftly realized the scope of the problem and its inherent dangerous on world-wide consequences.
The entry into force in 1989 of the Montreal Protocol on the Ozone, the adoption in Basle, also in 1989, the Convention on Trans-boundary Movements of Hazardous Wastes, the London Conference on Climate, held last year, the United Nations study on the rhythm, nature and impact of climatic changes - soon to be published - all constitute positive initiatives following upon this awareness.
But these initiatives will have to be strengthened and broadened. That is why we place great hope on the Conference on Environment and Development, to be held in 1992 in Brazil. It should give us an opportunity to study in depth problems linked to climatic changes, to establish principles that should guide our collective attitude towards environment and development problems and, above all, to work out a strategy for action likely not only to halt the degradation of the environment but especially to reverse it.
The economic crisis in our countries has led to social distortions affecting in particular the weakest or poorest segments of our populations: women, children and legions of jobless who are deprived of everything, even of a future. Problems such as the advancement of women, the survival and protection of children and illicit drug trafficking should receive our full attention.
In this connection, my country reaffirms its unshakable determination to continue supporting the implementation of the World Declaration on the Survival, Protection and Development of Children and the World Plan of Action, adopted here in September last year by Heads of State or Government, on the occasion of the first World Summit for Children.
It is also an opportunity for us to appeal to the international community, within the framework of the United Nations Decade against Drug Abuse (1991-2000), to strive to implement measures advocated by the Global Programme of Action adopted at the seventeenth special session of the General Assembly, devoted to Drugs.
I should like once store to insist on the fact that juvenile delinquency, illicit drug trafficking, illegal immigration and so many other negative social phenomena remain linked to the state of underdevelopment endemic to the poor countries of the South.
The true solution must thus be found in the concerted implementation of balanced development strategies that take due account of the social dimension of economic progress.
Forty-six years ago, as the world emerged from the nightmare of the Second World Mar, a hope was born and a conviction took concrete form - the hope that men everywhere would henceforth know how to prevent the unleashing of new wars by working together to ensure respect for the right of each individual to freedom, dignity and justice, as well as the right of each nation to independence and sovereignty; the conviction that the intellectual and material resources available to mankind could now be devoted exclusively to the peaceful building of the future, and that they could serve to overcome, everywhere, the scourges of poverty, ignorance, epidemics and natural catastrophes.
For many nations in the world the evolution of the international situation did not bring about the fulfilment of aspirations to justice and peace. The seemingly irreducible antagonism of two super-Powers, each capable of destroying the planet many times over, ended up by making of international relations a question of simple arithmetic: the weakest peoples became mere pawns and each gain for one camp was a loss for the other.
Today, as this bipolar order is collapsing, we have an historic opportunity to build a new world based on peace, justice and progress. He can achieve it if we strive sufficiently, for we have the resources and the ability. Mankind has already overcome too many challenges in the course of its turbulent history for there to be any doubt that it can meet this challenge of the third millennium. That is our fondest hope, and it is in our common interest.
In welcoming this era of hope and freedom, my country fervently wishes that the emerging new world order will be the collective work of all nations of the world so that never again will any country, any nation, forget that the rule of law is a necessity for all States of the international community and that this rule applies equally to all.
